         Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 1 of 59




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    PREMIER CONCRETE LLC, KEITH WOODS,
    and JOY WOODS,
         Plaintiffs,                                            Civil Action No.
                           v.                                  1:20-cv-00307-SDG
    ARGOS NORTH AMERICA CORP., et al.,
         Defendants.

                                OPINION AND ORDER

        Antitrust laws “are designed to protect the consumer interest in

competition.”1 Here, Plaintiffs initiated this antitrust lawsuit against fifteen

Defendants for operating two separate “cartels” in the markets for cement and for

ready-mix concrete in the coastal areas of Georgia and South Carolina. Cement is

the central ingredient in ready-mix concrete. Defendants purportedly used the

cartels to exclude Plaintiffs from the ready-mix market, steal their customers, and

undercut them on price. The conspiracies allegedly started in 2009, but Plaintiffs

did not initiate suit until January 2020. All Defendants moved to dismiss on

various grounds.2 These motions are now fully briefed and ripe for consideration.



1     Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705, 721 (11th Cir. 1984)
      (per curiam) (citing Reiter v. Sonotone Corp., 442 U.S. 330 (1979)).
2     ECF 92; ECF 94; ECF 95; ECF 97; ECF 98; ECF 100; ECF 102.
           Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 2 of 59




I.         Background

           A.   Factual History3

           The Complaint asserts that there are two separate, but related, cartels

operating in coastal Georgia and southeast coastal South Carolina.4 The first—the

“Cement Cartel”—is comprised of the Argos Defendants; Holcim (US) Inc.; Giant

Cement Company; and the Cemex Defendants (collectively, the Cement

Defendants).5 The Cement Defendants are horizonal competitors and allegedly

agreed to fix cement prices and monopolize the regional market.6

           The second cartel—the “Ready-Mix Cartel”—was formed by the Argos,

Elite, Evans, and Thomas Defendants (collectively with Defendant Coastal




3    For purposes of this Order, the Court treats the well-pleaded allegations of the
     Complaint as true. Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir.
     1999) (“At the motion to dismiss stage, all well-pleaded facts are accepted as
     true, and the reasonable inferences therefrom are construed in the light most
     favorable to the plaintiff.”).
4    ECF 1, ¶ 1.
5    Id. ¶ 2.
     The Argos Defendants are Argos North America Corp. and Argos Ready Mix,
     LLC; the Cemex Defendants are Cemex, Inc.; Cemex Materials, LLC; and
     Cemex Southeast, LLC.
6    Id.
     A horizontal restraint of trade is defined as one that is “imposed by agreement
     between competitors at the same level of distribution.” Restraint of Trade,
     horizontal restraint, BLACK’S LAW DICTIONARY (11th ed. 2019).
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 3 of 59




Concrete Southeast II LLC, the Ready-Mix Defendants).7 These Defendants are

also horizontal competitors and allegedly engaged in various anticompetitive

activities for the purpose of fixing, raising, and stabilizing the price of ready-mix

concrete.8 Because Plaintiff Premier Concrete LLC (Premier) refused to participate

in this cartel, it was subject to a group boycott.9 The members of the Ready-Mix

Cartel had a combined market share of 80% at all relevant times.10




7    Id. ¶ 3.
     The Elite Defendants are Elite Concrete, LLC; Elite Concrete Holdings, LLC;
     and Elite Concrete of SC, LLC. The Evans Defendants are Evans Concrete
     Holdings, Inc. and Evans Concrete, LLC. The Thomas Defendants are Thomas
     Concrete, Inc.; Thomas Concrete of Georgia, Inc.; and Thomas Concrete of
     South Carolina, Inc.
     Although Defendant Coastal Concrete Southeast II LLC (Coastal) is
     purportedly a ready-mix concrete company, id. ¶ 22, the Complaint sometimes
     includes and sometimes omits it as a member of the Ready-Mix Cartel. Compare
     id. ¶ 3 with id. ¶ 29. For purposes of this Order, the Court treats Coastal and
     the Thomas Defendants as separate alleged members of the Ready-Mix Cartel.
     Although the Complaint indicates Coastal Concrete Company, Inc. is a
     defendant, this is not accurate. No summons was issued to it and it does not
     appear to have ever been served with process. According to the Complaint it
     was purportedly acquired by one of the Thomas Defendants in 2015. Id. ¶ 22.
     This discrepancy is immaterial for purposes of this Order.
8    Id. ¶ 3.
9    Id., Count IV.
10   Id. ¶ 29.
           Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 4 of 59




           According to Plaintiffs, the members of both cartels have conspired since at

least 2009 to fix prices.11 Since cement is the central ingredient of ready-mix

concrete, the Argos Defendants are allegedly able to use their dominant position

in the cement market to further the interests of the Ready-Mix Cartel.12 In so doing,

the Ready-Mix Cartel is able to keep new competitors out of the industry or run

them out of business if they succeed in starting up.13

           Premier was in the ready-mix concrete business, supplying concrete for

residential and commercial projects in southeast Georgia and coastal South

Carolina.14 Plaintiffs Keith and Joy Woods own Premier, but sold all of its

operational assets in January 2019.15 Plaintiffs assert that Premier was a target of

the Ready-Mix Cartel.16 The cartel members allegedly engaged in assorted

predatory conduct, including tailing Premier’s trucks to job sites and then

undercutting Premier’s pricing to those customers.17 The Argos Defendants




11   Id. ¶ 5.
12   Id. ¶¶ 7–11.
13   See, e.g., id. ¶¶ 7, 11, 47.
14   Id. ¶ 18.
15   Id.
16   Id. ¶¶ 32, 35.
17   Id. ¶¶ 35, 35.f.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 5 of 59




purportedly undercut Premier’s pricing shortly before it was scheduled to pour a

concrete job, while at the same time refusing to sell Premier the cement necessary

to create the concrete.18

       Because Premier refused to join the Ready-Mix Cartel, it was allegedly

charged supra-competitive prices for cement.19 It lost money from 2009 through

2013 because of Defendants’ anti-competitive conduct; the Woods, however, assert

that they did not understand the nature of this conduct at the time.20 Plaintiffs also

allege that they did not have inquiry notice of Defendants’ illicit conduct until

August 2017, and could not have discovered the conspiracies before September

2018.21 Plaintiffs contend that Defendants actively worked to conceal their

behavior from their victims and the public, and that Defendants’ conduct was

“self-concealing.”22




18   Id. ¶¶ 72–73.
19   Id. ¶ 65.
20   Id. ¶¶ 68–69.
21   Id. ¶¶ 74, 76–79.
22   Id. ¶¶ 80–81, 83.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 6 of 59




       B.     Procedural History

        Plaintiffs filed suit on January 22, 2020.23 As to the Ready-Mix Defendants,

Plaintiffs allege violations of Section 2 of the Sherman Act, 15 U.S.C. § 2, because

of the cartel’s “joint monopolization” of the ready-mix concrete market, which was

maintained through anticompetitive and exclusionary conduct (Count I). Plaintiffs

also assert causes of action against the Ready-Mix Defendants for attempted

monopolization in violation of Section 2 (Count II); conspiracy to monopolize in

violation of Section 2 (Count III); conspiracy to restrain trade (group boycott) in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1 (Count IV); and tortious

interference with business relations under Georgia common law (Count X).

Plaintiffs assert causes of action against the Argos Defendants for monopolization

and attempted monopolization of the cement market in violation of Section 2

(Counts V and VI). As to the Cement Defendants, Plaintiffs allege a violation of

Section 1 for conspiracy to restrain trade through price fixing (Count VII). Count

IX for restraint of trade in violation of O.C.G.A. § 13-8-2 appears to be asserted

against all Defendants.




23   See generally ECF 1.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 7 of 59




       Plaintiffs contend that they lost profits and suffered other damages as a

result of Defendants’ conduct, and were forced to sell the business for less than

they would have absent the illicit behavior.24 They seek a declaratory judgment

that the Cement Defendants attempted to and did maintain an illegal monopoly

and engaged in a conspiracy to restrain trade, and that the Ready-Mix Defendants

attempted to and did maintain an illegal joint monopoly (Count VIII). Plaintiffs

also seek treble damages; attorneys’ fees and expenses; and permanent injunctive

relief.25 All Defendants moved to dismiss, asserting various theories such as the

running of the statute of limitations and failure to state a claim under Rule

12(b)(6).26 Plaintiffs filed opposition briefs,27 and Defendants replied.28




24   Id. ¶ 13.
25   Id. at 57–58.
     Although the Complaint’s ad damnum clause seeks a temporary restraining
     order against Defendants, id. at 57 ¶ A, Plaintiffs have not filed a separate
     motion seeking such relief.
26   ECF 92; ECF 94; ECF 95; ECF 98; ECF 100; ECF 102.
     The Ready-Mix Defendants, along with Holcim filed a joint motion to dismiss
     (the Joint Motion). ECF 97.
27   ECF 130 through ECF 136.
28   ECF 141 through ECF 146.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 8 of 59




II.   Pleading Standard

      Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To withstand a

motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), “a complaint must now contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Am. Dental Ass’n v. Cigna

Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at 570).

      A complaint is plausible on its face when a plaintiff pleads sufficient factual

content for the court to draw the reasonable inference that the defendant is liable

for the conduct alleged. Am. Dental Ass’n, 605 F.3d at 1289 (citing Twombly, 550 U.S.

at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678. Although the Court must accept all well-pleaded facts as true, it

“need not accept inferences drawn by plaintiff if such inferences are unsupported

by the facts set out in the complaint” or “accept legal conclusions cast in the form
             Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 9 of 59




of factual allegations.” In re Delta/Airtran Baggage Fee Antitrust Litig., 733

F. Supp. 2d 1348, 1358 (N.D. Ga. 2010) (citing Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994)). See also Iqbal, 556 U.S. at 678 (court need not accept

legal conclusions in pleading); Spanish Broad. Sys. of Fla., Inc. v. Clear Channel

Commc’ns, Inc., 376 F.3d 1065, 1079 (11th Cir. 2004) (noting that “conclusory

allegations, unsupported by specific factual allegations, do not state a claim for

relief under the antitrust laws”).

III.         Discussion

             A.    The Woods lack standing to assert their antitrust claims.

             Plaintiffs Keith and Joy Woods owned Premier.29 In January 2019, they sold

all of its “operational assets” to non-party Smyrna Ready Mix.30 Plaintiffs allege

that they “have suffered lost profits and other damages resulting from the cartel’s

conduct” and that Premier lost value.31 They contend that Keith Woods had to

“ramp up” another business to keep Premier afloat because of the cartels’

conduct.32 All Defendants argue that the Woods lack standing to sue.33 For



29     ECF 1, ¶¶ 18–19.
30     Id.
31     Id. ¶ 13.
32     Id. ¶ 70.
33     ECF 95-1, at 8; ECF 97-1, at 35–37; ECF 102-1, at 24.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 10 of 59




example, the Joint Motion asserts that the Complaint fails to allege that either Keith

or Joy Woods was a ”customer or a competitor in either the ready-mix or cement

markets in which competition was allegedly harmed.”34 Plaintiffs respond that the

Woods “were in essence competitors of Defendants” because they owned

Premier.35

       Article III of the Constitution limits federal courts to consideration of cases

and controversies. U.S. Const. art. III, § 2. The doctrine of standing “is an essential

and unchanging part of the case-or-controversy requirement of Article III.” Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). In addition to the Article III “case or

controversy” requirement, an antitrust plaintiff must also demonstrate antitrust

standing. Fla. Seed Co. v. Monsanto Co., 105 F.3d 1372, 1374 (11th Cir. 1997); Todorov

v. DCH Healthcare Auth., 921 F.2d 1438, 1448 (11th Cir. 1991). “Antitrust standing

is best understood in a general sense as a search for the proper plaintiff to enforce

the antitrust laws.” Todorov, 921 F.2d at 1448 (citation omitted). Antitrust standing

therefore “involves more than the ‘case or controversy’ requirement that drives

constitutional standing.” Id. (citing Flast v. Cohen, 392 U.S. 83, 94–101 (1986)). This

is to prevent overdeterrence resulting from the threat of treble damages. Id. at 1449.


34   ECF 97-1, at 35–36.
35   ECF 130, at 27 (emphasis added). See also ECF 131, at 13.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 11 of 59




       To determine whether a plaintiff has antitrust standing, the Court must first

analyze whether that person has suffered an “antitrust injury”—that is, the type

of injury antitrust laws were intended to prevent. Fla. Seed Co., 105 F.3d at 1374;

Todorov, 921 F.2d at 1449. Standing is a question of law. Fla. Seed Co., 105 F.3d at

1374; Todorov, 921 F.2d at 1448. “The injury should reflect the anticompetitive effect

either of the violation or of anticompetitive acts made possible by the violation.”

Todorov, 921 F.2d at 1449 (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc.,

429 U.S. 477, 489 (1977)). Second, the Court must assess whether that person is an

“efficient enforcer of the antitrust laws.” Id.

       Here, there are no allegations in the Complaint that either of the Woods

suffered any type of injury—antitrust or otherwise—as a result of Defendants’

conduct. Each cause of action asserts only that Premier was harmed by

Defendants.36 Even the prayer for relief is only on behalf of Premier.37 Plaintiffs

argue that, as the owners of Premier, the Woods were directly injured, but cite no

case law in support of this theory.38 Nor are there any allegations in the Complaint

that the Woods were the target of Defendants’ alleged conspiracies. To have an



36   ECF 1, ¶¶ 91, 96, 102, 108, 113, 117, 123, 125, 131, 133, 136–38.
37   Id. at 57–58.
38   ECF 130, at 27.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 12 of 59




antitrust injury, the plaintiff “must be one against whom anticompetitive activity

is directed, and not one who has merely suffered indirect, secondary, or remote

injury.” Midwestern Waffles, Inc. v. Waffle House, Inc., 734 F.2d 705, 710 (11th Cir.

1984) (per curiam) (citing Jeffrey v. Southwestern Bell, 518 F.2d 1129 (5th Cir. 1975)).

See also Nat’l Independent Theatre Exhibitors, Inc. v. Buena Vista Distrib. Co., 748 F.2d

602, 608 (11th Cir. 1984) (“The plaintiff must be the target against which

anticompetitive activity is directed.”) (citations omitted). It is clear from the

Complaint that Defendants’ purported conduct was not directed at any

individual, much less that it was specifically directed at the Woods.39

       The Woods’s status as the owners of Premier does not imbue them with

antitrust standing. In Florida Seed Co. v. Monsanto Co., the Eleventh Circuit held that

the sole shareholder of a company that had its distributorship agreement

terminated after a merger of two of its suppliers was “not a customer or competitor

in any relevant market.” 105 F.3d at 1375. The shareholder had not suffered an

antitrust injury: “Courts uniformly have held that stockholders, even sole

stockholders . . . lack standing to bring an antitrust suit for injury to their

corporations.” Id. at 1376 (citations omitted). See also Nat’l Independent Theatre




39   See generally ECF 1.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 13 of 59




Exhibitors, 748 F.2d at 608 (holding that officer/shareholder of target company of

alleged conspiracy did not have standing because he had not suffered an antitrust

injury); Midwestern Waffles, 734 F.2d at 711–12 (holding that plaintiff shareholder

of company pressing antitrust violations did not have standing, despite allegations

that he lost opportunities and incurred expenses because of defendants’ antitrust

conduct). Put another way, “[t]he law on standing in this situation is clear. Neither

an officer nor an employee of a corporation has standing to bring an action in his

own right for an antitrust violation causing injury to the corporation and its

business.” Nat’l Independent Theatre Exhibitors, 748 F.2d at 608 (citations omitted).

While “[s]uch persons may suffer ‘indirect’ or ‘secondary’ financial injury from

antitrust violations, [ ] they are not the target of the anticompetitive practices.” Id.

at 608 (citation omitted).

      Therefore, the Woods do not have standing to assert claims against

Defendants. They are DISMISSED from this action.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 14 of 59




       B.    Premier’s Sherman Act claims are barred by the statute of
             limitations (Counts I through VII).

       All Defendants assert a statute of limitations defense.40 Under the Clayton

Act, the statute of limitations applicable to civil claims under Sections 1 and 2 of

the Sherman Act is four years. 15 U.S.C. § 15b.

             Generally, a cause of action accrues and the statute
             begins to run when a defendant commits an act that
             injures a plaintiff’s business. . . . In the context of a
             continuing conspiracy to violate the antitrust laws . . .
             this has usually been understood to mean that each time
             a plaintiff is injured by an act of the defendants a cause
             of action accrues to him to recover the damages caused
             by that act and that, as to those damages, the statute of
             limitations runs from the commission of the act.

Zenith Radio Corp. v. Hazeltine Rsch., Inc., 401 U.S. 321, 338 (1971) (citations omitted).

Thus, “a plaintiff must file [a] claim within four years following defendant’s

injurious act.” Morton’s Mkt., Inc. v. Gustafson’s Dairy, Inc., 198 F.3d 823, 827

(11th Cir. 1999) (citing 15 U.S.C. § 15(b)).

       The statute of limitations is an affirmative defense. Fed. R. Civ. P. 8(c)(1).

Generally, the existence of such an affirmative defense “will not support a motion

to dismiss.” Quiller v. Barclay’s Am./Credit, Inc., 727 F.2d 1067, 1069 (11th Cir. 1984)


40   See generally ECF 94-1; ECF 95-1, at 26–28; ECF 97-1, at 37–43; ECF 98, at 3–5;
     ECF 102, at 28–29. The Argos, Elite, Evans, and Thomas Defendants, as well as
     Coastal, also adopt and incorporate by reference the limitations argument
     raised in Holcim’s separate brief (ECF 94-1). ECF 97-1, at 29 n.44.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 15 of 59




(citations omitted). “Nevertheless, a complaint may be dismissed under Rule

12(b)(6) when its own allegations indicate the existence of an affirmative defense,

so long as the defense clearly appears on the face of the complaint.” Id. When this

is the case, the pleading “has a built-in defense and is essentially self-defeating.

The problem is not that plaintiff merely has anticipated and tried to negate a

defense he believes his opponent will attempt to use against him; rather plaintiff’s

own allegations show that the defense exists.” Quiller, 727 F.2d at 1069 (cleaned

up). Thus, if the limitations defense is clear from the face of the Complaint, Premier

cannot recover for any acts that injured it more than four years before the case was

started—i.e., January 22, 2016—unless there is some basis for tolling. Morton’s Mkt.,

198 F.3d at 827, 828 n.2, 832. See also Gonsalvez v. Celebrity Cruises Inc., 750 F.3d 1195,

1197 (11th Cir. 2013) (per curiam).

       Although raised at varying points in separate motions, all Defendants argue

that Premier’s claims are time-barred and that it has failed to plead fraudulent

concealment with sufficient particularity sufficient to establish equitable tolling.41

Premier responds that its price-fixing allegations constitute conduct that can be




41   ECF 97-1, at 37–43. See also ECF 94-1, at 9–14; ECF 95-1, at 26–28; ECF 102, at
     28–29.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 16 of 59




self-concealing and that it has alleged affirmative acts undertaken by Defendants

to hide their misconduct.42

              1.     Premier fails to allege it suffered an injury within four years
                     before it initiated this action.

       As a threshold matter, the Complaint alleges that Premier was harmed from

2009 through 2013.43 Although the Complaint alleges antitrust violations by the

Ready-Mix Cartel after that point, it does not suggest that Premier suffered any

injury as a result.44 Similarly, Premier does not allege that it suffered any injury

after 2013 because of the Cement Cartel.45 Since the face of the Complaint makes

clear that Premier was last injured more than four years before the Complaint was

filed, its claims are time-barred absent some exception. 15 U.S.C. § 15(b); Morton’s

Mkt., 198 F.3d at 827; Quiller, 727 F.2d at 1069.

              2.     Premier fails to plausibly allege an injury sufficient to
                     establish a cause of action for a continuing antitrust
                     conspiracy.

       For an “alleged continuing conspiracy to violate antitrust laws, a new cause

of action accrues after the defendant commits (1) an overt act in furtherance of the



42   ECF 130, at 24–27.
43   See generally ECF 1, ¶¶ 67–70.
44   Id. ¶¶ 65–75.
45   Id. ¶¶ 67–70.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 17 of 59




antitrust conspiracy or (2) an act that by its very nature constitutes a continuing

antitrust violation.” Bray v. Bank of Am. Corp., 784 F. App’x 738, 741 (11th Cir. 2019)

(cleaned up) (citing Morton’s Mkt., 198 F.3d at 827–28). An overt act includes, for

instance, a plaintiff purchasing a good the price of which was set through price

fixing. Morton’s Mkt., 198 F.3d at 828. A new cause of action would accrue with

each purchase, and the statute of limitations would start to run from that accrual.

Id. The cause of action must be based on an injury to the plaintiff that occurs during

the limitations period. Bray, 784 F. App’x at 741.

      Premier, however, fails to allege that it suffered any actual harm during the

limitations period. Nor has Premier timely alleged a “continuing violation” of the

antitrust laws that caused it injuries over a period of time. Morton’s Mkt., 198 F.3d

at 828. By causing “continuing and accumulating harm,” an antitrust violation

occurs each time a plaintiff is injured by that act. Id. (cleaned up). The Supreme

Court has described an example of a continuing violation as:

             [A] price–fixing conspiracy that brings about a series of
             unlawfully high priced sales over a period of years, each
             overt act that is part of the violation and that injures the
             plaintiff, e.g., each sale to the plaintiff, starts the statutory
             period running again, regardless of the plaintiff’s
             knowledge of the alleged illegality at much earlier times.

Klehr v. A.O. Smith Corp., 521 U.S. 179, 189 (1997) (cleaned up).
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 18 of 59




        To avail itself of the “continuing violation” rule, Premier must identify

“some injurious act actually occurring during the limitations period, not merely

the abatable but unabated inertial consequences of some pre-limitations action.”

Bray, 784 F. App’x at 741 (cleaned up). Reading the pleading in a light most

favorable to Premier, the Complaint alleges that the Ready-Mix Cartel engaged in

price-fixing efforts.46 Similarly, the pleading contains allegations that the Cement

Cartel worked to make it difficult or impossible for companies that did not

participate in the Ready-Mix Cartel to obtain materials necessary to make

concrete.47 The Cement Cartel also allegedly engaged in price-fixing.48 However,

none of these acts are alleged to have caused Premier injury during the limitations

period.

        A price-fixing conspiracy that occurred outside of a limitations period could

cause injury to a plaintiff within a limitations period if the plaintiff continued to be

subject to the “unlawfully high priced sales” during that time. Morton’s Mkt., 198

F.3d at 828. But Premier has failed to identify any sales to it or other injury within

four years of filing the Complaint. There is no allegation that Premier made any



46   Id. ¶¶ 6–11.
47   Id. ¶¶ 31.e., 35.b., 35.k., 35.l., 35.n.
48   Id. ¶¶ 31.f., 35.e., 35.j., 35.n., 48.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 19 of 59




purchase after 2013 of any product for which the price was artificially affected

because of the Ready-Mix Cartel’s or the Cement Cartel’s purported price-fixing.

It likewise does not assert any harm from the alleged group boycott. In fact

Premier does not allege any injury at all after 2013.49 Even if Premier had made

such allegations, it could not use them “as a bootstrap to recover for injuries

caused by other earlier [ ] acts that took place outside the limitations period.” Klehr,

521 U.S. at 190. Because the Complaint lacks the necessary allegations to support

a continuing antitrust violation, this avenue is foreclosed to Premier.

              3.     Premier fails to plausibly allege fraudulent concealment
                     necessary to equitably toll the statute of limitations.

       Fraudulent concealment of conduct in violation of the antitrust laws can

equitably toll the statute of limitations during the period of concealment. Morton’s

Mkt., 198 F.3d at 832; In re Beef Indus. Antitrust Litig., 600 F.2d 1148, 1169 (5th Cir.

1979)).

              To avail themselves of this doctrine, plaintiffs have the
              burden of proving at trial that [1] “the defendants
              concealed the conduct complained of, and [2] that
              [plaintiffs] failed, despite the exercise of due diligence on
              [their] part, to discover the facts that form the basis of
              [their] claim.”




49   Id. ¶¶ 67–70.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 20 of 59




Morton’s Mkt., 198 F.3d at 832 (quoting In re Beef, 600 F.2d at 1169) (alterations in

original). See also Klehr, 521 U.S. at 182 (“[A] plaintiff may not rely upon ‘fraudulent

concealment’ unless he has been reasonably diligent in trying to discover his cause

of action.”).

       Where fraudulent concealment exists, “plaintiffs may recover damages for

all the years during which the conspiracy was fraudulently concealed and the

statute was tolled.” Morton’s Mkt., 198 F.3d at 832 (citing In re Beef, 600 F.2d at

1169). Allegations of fraudulent concealment, however, must be pleaded with

particularity. Fed. R. Civ. P. 9(b); Summer v. Land & Leisure, Inc., 664 F.2d 965, 970–

71 (5th Cir. Unit B Dec. 1981);50 Von Der Werth v. Johns Manville, Civ. A. No. 1:07-

cv-2012-JEC, 2009 WL 10669723, at *3 n.4 (N.D. Ga. Mar. 23, 2009). The Complaint

must allege:

                (1)   precisely what statements were made in what
                      documents or oral representations or what
                      omissions were made, and

                (2)   the time and place of each such statement and the
                      person responsible for making (or, in the case of
                      omissions, not making) same, and

                (3)   the content of such statements and the manner in
                      which they misled the plaintiff, and


50   Cases decided by Unit B of the Former Fifth Circuit are binding precedent in
     the Eleventh Circuit. Stein v. Reynolds Secs., Inc., 667 F.2d 33, 34 (11th Cir. 1982).
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 21 of 59




              (4)    what the defendants obtained as a consequence of
                     the fraud.

Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1371 (11th Cir. 1997)

(cleaned up). See also Garfield v. NDC Health Corp., 466 F.3d 1255, 1262 (11th Cir.

2006) (“This means the who, what, when, where, and how: the first paragraph of

any newspaper story.”). The Court therefore rejects Premier’s suggestion that it

should apply a “more relaxed” pleading standard to its fraudulent concealment

allegations.51

       Premier argues it has alleged both (1) affirmative acts of concealment and

(2) that the price-fixing activities of both cartels were inherently “self-

concealing.”52 For immediate purposes, the Court assumes (as Premier argues)

that actions undertaken by one member of a cartel to conceal the cartel’s activities

would serve to toll the limitations period as to all Defendants alleged to be

members of that particular cartel.53




51   ECF 130, at 25 (citing Beck v. FCA US LLC, 273 F. Supp. 3d 735, 751 (E.D. Mich.
     2017)).
52   Id. at 24–27.
53   Id. at 26–27.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 22 of 59




                       i.    Active concealment

           Outside of the antitrust context, the Eleventh Circuit has indicated that

“[e]quitable tolling by concealment is established either through affirmative

actions by the defendant constituting concealment or where the wrong is of such

a character as to be self-concealing.” Foudy v. Indian River Cnty. Sheriff’s Off., 845

F.3d 1117, 1124 (11th Cir. 2017) (citing Hill v. Texaco, Inc., 825 F.2d 333, 335, 335 n.2

(11th Cir. 1987)). Although Premier argues that the Complaint “specified multiple

occasions where Defendants acted with other Defendants to conceal their illegal

and anticompetitive conduct from the public,” it does not cite any specific portion

of the pleading in support.54 Rather, Premier relies on the bare assertion that

“Defendants misrepresented market conditions to explain price changes and other

anticompetitive conditions.”55 But the issue is not whether Defendants’ conduct

was concealed from the public. What matters is whether it was concealed from

Premier. And it is here that the Complaint fails to particularize its allegations.

           Presumably as an example of active concealment, the Complaint states that

the Argos Defendants “falsely blamed changes in input costs for the price hikes

and fuel surcharges in [ ] price increase letters to cement and ready-mix concrete



54   Id. at 26.
55   Id.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 23 of 59




customers.”56 However, there is no allegation that such allegedly false statements

were made to Premier. The only other allegations in the Complaint that attempt to

explain Defendants’ active concealment are Premier’s cursory mention of the

existence of the Argos Defendants’ antitrust compliance policy and Holcim’s code

of business conduct.57 These policies were purportedly why Premier “could not

have discovered the acts and conspiracies in either product market by any

reasonable means prior to 2018.”58 There are, however, no allegations about when

Premier saw these policies, how those policies served to conceal the misconduct,

or what caused Premier to discover the illicit acts in 2018. Brooks, 116 F.3d at 1371.

       Moreover, construing the Complaint to allege these as acts of active

concealment directly conflicts with Premier’s group boycott cause of action against

the Ready-Mix Defendants. If the group boycott was in retaliation for Premier’s

refusal to join the cartel, it is unclear how Premier would not have known about the

cartel and its alleged price-fixing scheme. The alleged harm to Premier (i.e., the

boycott) would have been an immediate and apparent consequence of it having




56   ECF 1, ¶ 81.
57   Id. ¶ 78.
58   Id. ¶ 77.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 24 of 59




declined to participate in the illicit agreement. Thus, as currently pled, Premier has

no viable argument regarding active concealment.

       Certain Defendants argue that the Complaint must allege that they

specifically made fraudulent statements designed to conceal their conduct.59 Given

the nature of conspiracies, the Court is not persuaded that each defendant must

have made fraudulent statements to conceal the conspiracy in order for tolling to

apply to the claims against it—if the pleading particularizes how that defendant

actively benefited from the concealment efforts of other members of the cartel of

which that defendant was a member.60 See Brooks, 116 F.3d at 1381 (noting that, in

cases involving multiple defendants, Rule 9(b) requires a plaintiff to inform each

defendant of its role in the fraud); Summer, 664 F.2d at 968–71 (concluding, in

securities fraud action, that complaint failed to satisfy Rule 9(b) with regard to

allegations of fraudulent concealment by underwriter and accounting firm where

those allegations were conclusory; separate allegations as to differently situated

corporate defendants were sufficient). Such allegations must, however, be pleaded

with particularity. Summer, 664 F.2d at 970–71.




59   See, e.g., ECF 94-1, at 10–12; ECF 98, at 4.
60   See, e.g., ECF 136, at 13–14.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 25 of 59




                    ii.   Self-concealing

       Premier’s primary argument in support of tolling is that the conspiracies

were “inherently self-concealing.”61 According to the Eleventh Circuit, a “self-

concealing wrong is one in which the clandestine nature of the activity is essential

to the act itself, where a deception, misrepresentation, trick or contrivance is a

necessary step in carrying out the illegal act, not merely separate from the illegal

act and intended only to cover up the act.” Foudy, 845 F.3d at 1125. See also Von Der

Werth, 2009 WL 10669723, at *3 (describing self-concealing conduct as the kind in

which “the concealment is inherent in the nature of the wrong done”). Premier

suggests that, because antitrust conspiracies are designed to be kept secret in order

for them to work, they are therefore self-concealing.

       In support of this argument, Premier relies on cases from other

jurisdictions.62 But as another federal court has noted, only the Second Circuit has

adopted this expansive view of the self-concealing doctrine. In re Pork Antitrust

Litig., 2020 WL 6149666, at *7 (D. Minn. Oct. 20, 2020). See, e.g., New York v.




61   ECF 1, ¶ 83; ECF 130, at 24–25.
62   ECF 130, at 24–25 (citing King & King Enters. v. Champlin Petro. Co., 657 F.2d
     1147, 1155 (10th Cir. 1981); Hinds Cnty., Miss. v. Wachovia Bank N.A., 700
     F. Supp. 2d 378, 399 (S.D.N.Y. 2010); In re Nine West Shoes Antitrust Litig., 80
     F. Supp. 2d 181, 192–93 (S.D.N.Y. 2000)).
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 26 of 59




Hendrickson Bros., 840 F.2d 1065, 1068 (2d Cir. 1988) (finding that bid-rigging and

price-fixing conspiracies are inherently self-concealing). Every other federal

appellate court to consider the issue has found that, to toll the statute of

limitations, there must be allegations that the defendants performed affirmative

acts to conceal the alleged conspiracy. E.g., In re Scrap Metal Antitrust Litig., 527

F.3d 517, 538 (6th Cir. 2008); In re Fasteners Antitrust Litig., No. CIV.A. 08-MD-1912,

2011 WL 3563989, at *3 (E.D. Pa. Aug. 12, 2011) (collecting cases from the Fourth,

Fifth, and Tenth Circuits).

      The Eleventh Circuit has not addressed this question in the antitrust context.

However, a securities fraud opinion from that court suggests allegations of self-

concealing conspiracies might be a viable means of establishing equitable tolling.

E.g., Osterneck v. E.T. Barwick Indus., Inc., 825 F.2d 1521, 1535 n.28 (11th Cir. 1987).

No court in this district has extensively discussed the issue, although two courts

briefly considered it at the pleading stage. Southeast Ready Mix, LLC v. Argos N. Am.

Corp., No. 1:17-cv-02792-ELR, 2018 WL 8263138, at *13 (N.D. Ga. Aug. 22, 2018)

(the SE Ready Mix Litigation); Von Der Werth, 2009 WL 10669723, at *3. Based on the

approach taken by a majority of federal courts, this Court is skeptical that self-

concealment is a viable method of establishing equitable tolling—at least absent

factual allegations demonstrating affirmative acts of concealment. In re Pork, 2020
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 27 of 59




WL 6149666, at *7 (“To hold that fraudulent concealment can be met by claiming

a conspiracy is self-concealing would mean allowing fraudulent concealment to

apply to nearly every conspiracy.”).

      Even assuming that (1) certain conduct in violation of the Sherman Act can

be self-concealing sufficient to support tolling and (2) at least some of the alleged

activities engaged in by Defendants fall into this category, Premier’s arguments

here suffer from the same defects as its active concealment arguments.

For example, Premier’s allegations are facially contradictory; it is not factually

plausible that the Ready-Mix Defendants could have attempted (but failed) to

recruit Premier into their conspiracy—as alleged in Count IV’s group boycott

cause of action—without Premier actually knowing about the conspiracy or price

fixing scheme. Based on Premier’s own allegations, it should have known (1) that

it was being boycotted and (2) the reason for the boycott. There are no details in

the Complaint that plausibly demonstrate Premier’s purported lack of knowledge

given the bases for its substantive causes of action.

                   iii.   Due diligence

      Moreover, even if the Court provided the benefit of assuming certain of

Defendants’ alleged conduct was self-concealing, Premier has not sufficiently

pleaded that it exercised due diligence to discover the facts that form the basis of
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 28 of 59




its claims. “[A] plaintiff may not rely upon ‘fraudulent concealment’ unless he has

been reasonably diligent in trying to discover his cause of action.” Klehr, 521 U.S.

at 182. See also Morton’s Mkt., 198 F.3d at 832; In re Beef, 600 F.2d at 1169. See also In

re Eur. Gov’t Bonds Antitrust Litig., No. 19 CIV. 2601 (VM), 2020 WL 4273811, at *11

(S.D.N.Y. July 23, 2020) (“[A] conspiracy’s self-concealing nature alone cannot

excuse a plaintiff’s failure to plead any exercise of due diligence at all.”). An

objective standard is applied to determine whether a plaintiff was on inquiry

notice; the plaintiff is charged with knowledge of its claims when it should have

discovered the basis for them. Morton’s Mkt., 198 F.3d at 835.

      Generally, whether a plaintiff exercised due diligence is an issue of fact.

Morton’s Mkt., 198 F.3d at 832. A lack of due diligence, however, may be evident

from the face of the complaint. Gonsalvez, 750 F.3d at 1197 (“A Rule 12(b)(6)

dismissal on statute of limitations grounds is appropriate ‘if it is apparent from the

face of the complaint that the claim is time-barred.’”) (citing La Grasta v. First Union

Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)) (similar); Summer, 664 F.2d at 970–71

(affirming dismissal of complaint as to certain defendants for failure to plead

fraudulent concealment with particularity). Here, Premier’s own allegations fail to

plausibly state that it exercised due diligence. Premier acknowledges that it was

put on inquiry knowledge of its claims at least as early as August 2017:
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 29 of 59




              [O]ne of Premier Concrete’s business neighbors who is in
              the concrete pipe industry showed the Woods a separate
              antitrust complaint against the defendants. The
              complaint was filed by Southeast Ready Mix and
              Mayson Concrete, and it alleged much of the same
              conduct that was inflicted upon Premier.63

       Despite that concession, Premier repeatedly asserts that it could not have

discovered Defendants’ misconduct “by any reasonable means” prior to 2018 and

that the statute of limitations did not begin to run until September 2018.64 The SE

Ready Mix Litigation complaint the Woods saw in August 2017 had been publicly

filed the month before.65 That complaint contains allegations remarkably similar

to those in Plaintiffs’ own pleading, including the exact same causes of action in

the same order—a fact Premier acknowledges.66 Morton’s Mkt., 198 F.3d at 833

(“Notice that the [defendants] were rigging bids to one customer, then, supplies

notice that they might be rigging bids to you and triggers a duty to inquire.”); In

re Beef, 600 F.2d at 1170–71 (“In a case involving a claim that the statute of




63   ECF 1, ¶ 74 (footnote omitted) (citing Se. Ready Mix, LLC v. Argos N. Am. Corp.,
     No. 1:17-cv-02792-ELR (N.D. Ga.) (the SE Ready Mix Litigation)).
64   Id. ¶¶ 77–84.
65   SE Ready Mix Litigation, ECF 1.
66   Compare id. with ECF 1, ¶ 74 (“The complaint was filed by Southeast Ready Mix
     and Mayson Concrete, and it alleged much of the same conduct that was
     inflicted upon Premier.”).
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 30 of 59




limitations has been tolled, ‘the means of knowledge are the same thing as

knowledge itself.’”) (quoting Wood v. Carpenter, 101 U.S. 135, 143 (1879)).

Moreover, the allegations in the SE Ready Mix Litigation complaint were well-

publicized.67

       The Complaint plainly alleges facts demonstrating that Premier should have

known it had potential claims against Defendants when the Woods saw the SE

Ready Mix Litigation complaint in August 2017. Lehman v. Lucom, 727 F.3d 1326,

1331–32 (11th Cir. 2013) (concluding RICO complaint was barred by four-year

statute of limitations where plaintiff had filed separate complaint more than four

years before that contained allegations “strikingly similar” to those in the RICO




67   See, e.g., Ready Mix Companies File Antitrust Lawsuit in Atlanta Federal Court,
     LAW FIRM NEWSWIRE (BLOG), Aug. 23, 2017, 2017 WLNR 25967227 (describing
     lawsuit as alleging Argos was the “ringleader” of cement and ready mix cartels
     in coastal Georgia and southeast coastal South Carolina).
     The Court refers to the press coverage of the SE Ready Mix Litigation not to
     comment on its accuracy or truthfulness but to demonstrate that allegations
     similar to those now being made by Premier were in the public arena in August
     2017. See In re Beef, 600 F.2d at 1170 (noting that “[n]umerous federal courts
     have suggested that plaintiffs are chargeable with knowledge of the contents
     of public records”; indicating that “it is abundantly clear that the plaintiffs
     knew or should have known . . . of the allegations of the Bray complaint. The
     Bray case was widely publicized in numerous issues of numerous trade
     publications . . . .”).
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 31 of 59




complaint; noting that claim-accrual rule in civil RICO actions was derived from

the rule applicable to Clayton Act claims).

       Given the allegations here, nothing in Premier’s pleading provides any—let

alone plausible—factual support to suggest that it was not on inquiry notice as of

August 2017. A “reasonably diligent plaintiff” would have been able to uncover

the alleged fraud no later than that point. Morton’s Mkt., 198 F.3d at 836 (citations

omitted). To be clear, Premier did file its Complaint within four years after August

2017. But the Court is skeptical that Premier’s decision to wait over two years to

file suit after belatedly discovering a basis for its claims demonstrates the

necessary diligence.

       More crucially, the allegations in the Complaint demonstrate that Premier

was likely on inquiry notice even before 2017. As to the Ready-Mix Defendants’

anticompetitive efforts, in 2009, an officer of the Elite Defendants asked Keith

Woods if Premier would refrain from competing in the Savannah area.68 In 2010,

the Argos Defendants started undercutting Premier on bids for concrete jobs and

gained access to Premier’s customer and price lists.69 In 2012, the Argos and Elite

Defendants worked together to gain Premier’s customers by following its trucks


68   ECF 1, ¶¶ 35.a.
69   Id. ¶¶ 35.c., 35.d.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 32 of 59




to job sites and undercutting it on pricing.70 In 2013, Coastal asked Keith Woods if

he would “give up” and invest in Coastal or sell Premier to Coastal.71

        As to the Cement Defendants, in June 2009, the Argos Defendants stopped

supplying Premier with cement.72 Within two hours of each other in February

2011, representatives of the Argos Defendants, Giant, and Holcim informed

Premier that they would be increasing cement prices—even though the Argos

Defendants and Holcim did not sell to Premier at that point.73 These Defendants

gave Premier similar notice of a price increase in 2013.74 In 2013 and 2014, the

Argos Defendants refused to sell to Premier.75 In 2014–2015, Giant informed

Premier that it would no longer supply Premier with cement effective

immediately.76 As alleged, this is conduct Premier would have been aware of as it

was happening.




70   Id. ¶ 35.f.
71   Id. ¶ 35.i.
72   Id. ¶ 35.b.
73   Id. ¶ 35.e.
74   Id. ¶ 35.j.
75   Id. ¶ 35.k.
76   Id. ¶ 35.l.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 33 of 59




      Premier has failed to satisfy Rule 9(b) with regard to its assertions that its

claims are subject to equitable tolling. Well-pleaded allegations about what

Premier knew, when it knew it, Defendants’ efforts at concealment (if any), and

Premier’s due diligence may cure the pleading deficiencies. See, e.g., La Grasta, 358

F.3d at 845; Summer, 664 F.2d at 970–71. Accordingly, Premier is permitted to

amend its Complaint to adequately plead that its Sherman Act claims are not

barred by the statute of limitations.

      C.     Claims against the Ready-Mix Defendants

      Since Premier will be given the opportunity to replead with regard to the

timeliness of its claims, the Court will also address the substantive adequacy of

Premier’s causes of action.

             1.    Joint monopoly (Counts I & II)

      The Complaint accuses the Ready-Mix Defendants of joint monopolization,

attempted joint monopolization, and conspiracy to jointly monopolize in violation
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 34 of 59




of Section 2 of the Sherman Act.77 Section 2 prohibits “monopoliz[ing], or

attempt[ing] to monopolize, or combin[ing] or conspir[ing] with any other person

or persons, to monopolize any part of the trade or commerce among the several

States, or with foreign nations . . . .” 15 U.S.C. § 2. A person who is “injured in his

business or property by reason of anything forbidden in the antitrust laws” can

sue for treble damages under the Clayton Act. 15 U.S.C. § 15(a). See also Spanish

Broad. Sys., 376 F.3d at 1074. Although Spanish Broadcasting Systems did not involve

allegations of a joint monopoly, the ruling suggests that a monopoly can only be

held by a single entity. The Eleventh Circuit stated that, under Section 2, “the

alleged monopolist must possess enough power or potential power in this

‘relevant market’ in order to harm competition.” Id. at 1074 (citation omitted). See

also id. at 1075 (noting court was unable to locate a case where “a minority

shareholder can attempt to monopolize a market on behalf of its subsidiary”).




77   Id., Counts I–III. The reply in support of the Joint Motion asserts that Premier
     abandoned these claims by failing to respond to them in its opposition to the
     Joint Motion. ECF 143, at 6. Premier did, however, present arguments in
     support of its joint monopoly causes of action in its opposition to the Elite
     Defendants’ separate brief in support of the Joint Motion. ECF 136, at 6–11.
     Given the extent and complexity of the briefing on Defendants’ motions, the
     Court does not treat the claims in Counts I, II, and III as having been
     abandoned.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 35 of 59




       Courts—including one in this district—have rejected the idea that Section 2

prohibits “joint” monopolization or attempting to create a joint monopoly. See, e.g.,

In re Delta/Airtran, 733 F. Supp. 2d at 1366 (describing the theory as “novel” and

citing cases from, inter alia, Second, Seventh, and Ninth Circuits rejecting joint

monopolization theory at motion to dismiss stage);78 JES Props., Inc. v. USA

Equestrian, Inc., No. 8:02-cv-1585-T24-MAP, 2005 WL 1126665, at *18 (M.D. Fla.

May 9, 2005) (at summary judgment); Sun Dun, Inc. of Wash. v. The Coca-Cola Co.,

740 F. Supp. 381, 390 (D. Md. 1990) (indicating that, “in order to sustain a charge

of monopolization or attempted monopolization, a plaintiff must allege the

necessary market domination of a particular defendant”) (emphasis added)

(citation omitted).

       Premier alleges that the members of the Ready-Mix Cartel “jointly possess

monopoly power” in the ready-mix concrete market, with the power to exclude

competition and artificially raise prices.79 This power permitted the members to

engage in (among other things) predatory and “supra-competitive” pricing and



78   H.L. Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc., 879 F.2d 1005, 1018
     (2d Cir. 1989); Midwest Gas Servs., Inc. v. Ind. Gas. Co., 317 F.3d 703, 713 (7th Cir.
     2003); Ind. Grocery, Inc. v. Super Valu Stores, Inc., 864 F.2d 1409, 1416 (7th Cir.
     1989); Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1443 (9th Cir. 1995).
79   ECF 1, ¶ 87.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 36 of 59




bid rigging.80 The Joint Motion argues that these causes of action must be

dismissed because joint monopolization is not a cognizable cause of action under

Section 2.81 The Court agrees that Premier’s claims are based on joint

monopolization.82 Accordingly, Counts I and II must be dismissed.

                 2.    Conspiring to monopolize (Count III)

       In contrast to the theory of a “joint” monopoly, it is possible for two or more

entities to be liable for conspiring to achieve a monopoly:

                 [U]nder the statute, there are three distinct claims that
                 can be brought: (1) monopolization; (2) attempt to
                 monopolize; and (3) conspiracy to monopolize. As has
                 been explained, Plaintiffs elected to proceed pursuant to
                 prong (2) alleging that Defendants engaged in attempted
                 monopolization. The fact that a separate offense
                 (a conspiracy claim) exists under the statute for
                 concerted action pertaining to monopolization suggests
                 that any joint monopoly theory must be brought
                 pursuant to that subsection of the statute rather than
                 pursuant to the “attempted monopolization” prong.

In re Delta/Airtran, 733 F. Supp. 2d at 1367 n.14 (citation omitted). Multiple firms

can thus conspire to make one of them a monopolist.




80   Id. ¶ 89.
81   ECF 97-1, at 13–16. Premier does not respond to this argument in its briefing.
     Accordingly, the Court treats this portion of the Joint Motion as unopposed.
     LR 7.1(B), NDGa.
82   See, e.g., ECF 1, ¶¶ 87, 93, 98, 100.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 37 of 59




       The problem here is that Premier is asserting that the Ready-Mix Defendants

conspired to create a joint monopoly. This claim therefore faces the same problems

as Counts I and II—Section 2 does not encompass the idea of joint monopolies.

“[A] § 2 claim can only accuse one firm of being a monopolist.” Midwest Gas Servs.,

Inc. v. Ind. Gas. Co., 317 F.3d 703, 713 (7th Cir. 2003). While, an “[o]ligopoly can, in

some cases, violate Sections 1 and/or 3 of the Sherman Act, [ ] competitors, by

conspiring to maintain or create an oligopoly, do not run afoul of the Section 2

prohibitions against monopoly.” Sun Dun, 740 F. Supp. at 390 (noting that “an

attempt to allege the necessary market power by aggregating the market power of

several defendants is mere tautology”) (citing Consol. Terminal Sys., Inc. v. ITT

World Commc’ns, Inc., 535 F. Supp. 225, 228 (S.D.N.Y. 1982)). Therefore, Count III

must also be dismissed.

              3.     Group boycott (Count IV)

       Count IV of the Complaint alleges that the Ready-Mix Defendants engaged

in a conspiracy to restrain trade, i.e., a group boycott, in violation of Section 1.83




83   Id. at 49–50.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 38 of 59




                     i.   Effects on interstate commerce

       At the outset, the Elite Defendants argue that Premier failed to allege

conduct by Defendants affecting interstate commerce.84 Premier responds that the

Complaint alleges that the group boycott affected “both the Georgia and South

Carolina markets” and pleads facts that “allege activity crossing state lines and

[a]ffecting the commerce of multiple states.”85

       The Complaint alleges that the “relevant geographic market” for cement

spans “coastal Georgia and coastal South Carolina,”86 indicating that the cement

market crosses state lines. In contrast, the Complaint alleges that the ready-mix

concrete market is, necessarily, “highly localized.”87 In fact, according to the

Complaint, the ready-mix concrete markets at issue here—Statesboro, Georgia;

Savannah, Georgia; and Hilton Head/Bluffton, South Carolina are each “too far

away from one another for a plant in one of these locations to profitably service

another.”88 These allegations show the exact opposite of activity crossing state

lines—because the radius of possible customers for a plant in each market is only


84   ECF 98, at 5.
85   ECF 136, at 14–15.
86   ECF 1, ¶ 59.
87   Id. ¶ 61.
88   Id. ¶ 61.b.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 39 of 59




20 to 30 minutes, there is no clear allegation in the Complaint that there is any

cross-over between the “highly localized” Georgia markets and the “highly

localized” South Carolina markets.89 Nor does the Court find any other allegations

in the Complaint that show the interstate effects of the ready-mix concrete

markets.

       In light of the actual allegations in the Complaint and lack of facts about

how the at-issue ready-mix concrete markets affect interstate commerce, the

Complaint fails to plead a necessary element of a Section 1 claim against the

Ready-Mix Defendants.

               [J]urisdiction may not be invoked under [the Sherman
               Act] unless the relevant aspect of interstate commerce is
               identified; it is not sufficient merely to rely on
               identification of a relevant local activity and to presume
               an interrelationship with some unspecified aspect of
               interstate commerce. To establish jurisdiction a plaintiff
               must allege the critical relationship in the pleadings . . . .

McLain v. Real Estate Bd. of New Orleans, Inc., 444 U.S. 232, 242 (1980). See also id. at

241–42 (indicating that jurisdictional requirement may be satisfied under either an

“in commerce” or “effect on commerce” theory). Given the sweep of the

Commerce Clause and the “correspondingly broad reach of the Sherman Act,” id.




89   Id. ¶ 61.a.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 40 of 59




at 241, Premier may be able to satisfy one of these standards. At the moment,

however, it has failed to do so.

                    ii.    The parties’ arguments

       Premier contends that the Ready-Mix Defendants sought to exclude Premier

(and others) from the ready-mix concrete markets.90 This purportedly caused

consumers of the product to “pay supra-competitive prices while receiving lower

quality ready-mix concrete.”91 In the Joint Motion, the Ready-Mix Defendants

assert that Premier has not pleaded facts showing the existence of an agreement

or that Premier was excluded from the market, and thereby lacks standing.92

Further, these Defendants argue that, as a competitor, Premier does not have

standing to assert a Section 1 claim based on price-fixing.93

       Premier responds that it is not asserting a Section 1 claim based on price-

fixing. Rather, its contention is that it and other ready-mix competitors were

excluded from the ready-mix market because they refused to participate in the




90   Id. ¶ 105.
91   Id. ¶ 107.
92   ECF 97-1, at 17–26.
93   Id. at 18–19. The Evans Defendants make a similar argument in their brief in
     support of the Joint Motion. ECF 100, at 3 ¶¶ 6–7; id. at 4 ¶ 8.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 41 of 59




price-fixing conspiracy.94 Premier also argues that those ready-mix companies that

refused to participate in the conspiracy were targeted by the Cement Cartel, which

refused to sell them the cement they needed to engage in the ready-mix market.95

In addition, Premier points to direct and indirect evidence of the Ready-Mix

Defendants’ agreement and efforts to exclude Premier from the market.96

                     iii.    Analysis

        It is true that a company does not suffer an antitrust injury if its competitors

engage in price fixing. Atlantic Richfield Co. v. USA Petro. Co., 495 U.S. 328, 337

(1990) (“A competitor ‘may not complain of conspiracies that . . . set minimum

prices at any level.’”) (quoting Matsushita Elec. Indus. Corp. v. Zenith Radio Corp.,

475 U.S. 574, 585 n.8 (1986)).97 This is because the company would stand to gain

from a conspiracy to raise market prices. Id. “The antitrust laws were enacted for

‘the protection of competition, not competitors.’” Id. at 338 (quoting Brown Shoe Co.




94   ECF 130, at 7, 15–17.
95   Id. at 8.
96   ECF 130, at 8–14.
97   Although this maxim was directed at vertical, maximum price fixing
     allegations, the Supreme Court made clear that a plaintiff alleging horizontal
     price fixing must also demonstrate that it was injured by the scheme in order
     to have standing. Atlantic Richfield, 495 U.S. at 344–45. See also Matsushita, 475
     U.S. at 582.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 42 of 59




v. United States, 370 U.S. 294, 320 (1962)). However, it is also true that a company

can suffer an antitrust injury if it is the target of a group boycott. And that is exactly

what Premier alleges.

       In Klor’s Inc. v. Broadway-Hale Stores, Inc., the Supreme Court considered

antitrust claims made by a retail store (Klor’s) that a competing department store,

national manufacturers, and distributors of the manufacturers conspired not to

sell to Klor’s at all or only to sell at discriminatory prices. 359 U.S. 207, 208–09

(1959). The Ninth Circuit affirmed the district court’s dismissal of the claims and

entry of summary judgment.98 The Supreme Court characterized the appellate

court’s decision as follows:

              [I]f correct, [the Ninth Circuit ruling] means that unless
              the opportunities for customers to buy in a competitive
              market are reduced, a group of powerful businessmen
              may act in concert to deprive a single merchant, like Klor,
              of the goods he needs to compete effectively.

Id. at 210.

       The Supreme Court reversed, concluding that “Klor’s allegations clearly

show one type of trade restraint and public harm the Sherman Act forbids.” Id. It



98   The case was effectively in the early, pre-discovery stage when it was
     dismissed. The defendants submitted affidavits in support of their motions to
     dismiss and for summary judgment, which were then considered by the
     district court. 359 U.S. at 209–11.
       Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 43 of 59




made clear that “[g]roup boycotts, or concerted refusals by traders to deal with

other traders, have long been held to be in the forbidden category” of activities in

restraint of trade: “Even when they operated to lower prices or temporarily to

stimulate competition they were banned.” Id. at 211–12 (citations omitted). See also

Northwest Wholesale Stationers, Inc. v. Pacific Stationery & Printing Co., 472 U.S. 284,

290 (1985) (“This Court has long held that certain concerted refusals to deal or

group boycotts are so likely to restrict competition without any offsetting

efficiency gains that they should be condemned as per se violations of § 1 of the

Sherman Act.”); id. at 293 (“Group boycotts are often listed among the classes of

economic activity that merit per se invalidation under § 1.”) (internal quotation

marks omitted) (citations omitted).

       Similar to the facts in Klor’s, Premier’s Section 1 cause of action in Count IV

is not based on a contention that Premier was somehow injured because of the

Ready-Mix Defendants’ alleged price-fixing scheme. Rather, this count clearly

asserts a claim for group boycott that resulted from Premier’s refusal to engage in

the price-fixing scheme.99 Because of Premier’s refusal, the Ready-Mix Defendants,



99   ECF 1, ¶ 105 (the Ready-Mix Cartel “combined and conspired to restrain trade
     in violation of Sherman Act Section 1 by engaging in a scheme to exclude
     Premier and other nonparticipating competitors from the market for ready mix
     concrete . . . in order to succeed in their price-fixing scheme”) (emphasis added).
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 44 of 59




as alleged, “predatorily undercut[ ]” Premier’s pricing to its clients and undertook

efforts to raise the prices Premier paid for cement or prevented it from buying

cement at all.100 The Argos Defendants helped members of the Ready-Mix Cartel

withstand these high cement prices by providing them with substantial rebates.101

These Defendants carved out areas of the ready-mix concrete market (“Green

Zones”), divided the areas amongst themselves, and engaged in predatory pricing

to ensure that non-cartel members would be excluded from those areas.102 These

details sufficiently allege a common understanding and not unilateral action by

the individual Ready-Mix Defendants. In re Delta/Airtran, 733 F. Supp. 2d at 1359.

The Joint Motion inappropriately tries to focus on these allegations in isolation,

rather than assessing the Complaint as a whole.

        Further, the fact that the Ready-Mix Defendants (other than Argos) did not

sell cement to Premier (as the reply in support of the Joint Motion points out103)

does not sufficiently distinguish Klor’s. What Premier alleges is the concerted effort

to exclude it from the ready-mix market. The competing department store




100   Id. ¶ 35.
101   Id. ¶ 31.d.
102   Id. ¶¶ 41–43.
103   ECF 143, at 13.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 45 of 59




defendant in Klor’s did not sell goods to the plaintiff, but the Supreme Court still

reversed the dismissal and remanded the action for trial. 359 U.S. at 214. Moreover,

the Supreme Court has stated that “agreements between competitors to allocate

territories to minimize competition”—such as the Green Zones alleged here—“are

illegal,” describing them as “[o]ne of the classic examples of a per se violation of

§ 1.” Palmer v. BRG of Ga., Inc., 498 U.S. 46, 49 (1990) (quoting United States v. Topco

Assocs., Inc., 405 U.S. 596, 608 (1972)). See also Langston Corp. v. Standard Register

Co., 553 F. Supp. 632, 638 (N.D. Ga. 1982) (noting that “[c]onventional group

boycotts” are per se violations of Section 1, but that this rule is “narrow”; “In a

conventional boycott, actors at one level in the chain of distribution seek to exclude

competitors or those who seek to compete by concerted action to deprive them of

some trade relationship which they need to compete effectively.”) (citation

omitted).

       While the Court need not decide at this point whether the group boycott

alleged by Premier is a per se violation of Section 1, the Complaint’s allegations are

sufficient to show that Premier has standing to assert a cause of action under

Section 1.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 46 of 59




                               a.     The Evans Defendants

        The separate brief in support of the Joint Motion filed by the Evans

Defendants (Evans Concrete Holdings, Inc. and Evans Concrete, LLC) argues that

the individual allegations against it are insufficient to state a claim. As does the

Joint Motion, these Defendants focus on the Complaint’s allegations in isolation

from one another rather than in the context of the entire pleading.

        Premier alleges that the Evans Defendants were part of the Ready-Mix

Cartel; engaged in discussions with the Argos Defendants about how to

predatorily underprice ready-mix concrete competitors, including Premier;

undertook efforts through the cartel to do the same, including receiving an

allocation of customers the cartel attempted (or was attempting) to take from

Premier; participated in bid-rigging and price-fixing; and participated in the Green

Zones.104 Viewing these allegations as a whole, the Complaint contains sufficient

facts to plausibly allege that the Evans Defendants were part of the Ready-Mix

Cartel and the group boycott. Twombly, 550 U.S. at 556.

                               b.     Coastal and the Thomas Defendants

        In their motion to dismiss, the Thomas Defendants argue that they are only

part of this litigation because Defendant Thomas Concrete of South Carolina, Inc.


104   Id. ¶¶ 3, 34–35, 35.o., 39.g, 39.i., 39.j., 42.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 47 of 59




purchased certain assets of Coastal in 2015.105 The Thomas Defendants are,

however, allegedly members of the Ready-Mix Cartel independent of any alleged

association with Coastal.106 The Complaint asserts that as to the Thomas

Defendants, their “employees, and agents participated personally in the unlawful

conduct” and “[t]o the extent [the] Thomas [Defendants] did not personally

participate, [they] authorized, set in motion, or otherwise failed to take necessary

steps to prevent the acts complained of” in the Complaint.107 In March and April

2016, the Argos Defendants purportedly told its salespeople not to compete with

the Thomas Defendants for jobs (because of the latter’s participation in the Ready-

Mix Cartel).108

        As for Coastal, its alleged participation in the cartel began in 2010, when it

started discussions with the Argos Defendants and others concerning “strategies

to undercut” the pricing of a competitor in the market.109 In February 2012, Coastal

allegedly exchanged price-increase letters with the Argos Defendants and others




105   ECF 92-1, at 6.
106   ECF 1, ¶¶ 24, 29.
107   Id. ¶ 24.d.
108   Id. ¶¶ 35.o. & 35.p.
109   Id. ¶ 34.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 48 of 59




to “confirm [these parties’] compliance with the agreement to increase prices.”110

The Argos Defendants told their sales people that they “were not allowed to

undercut” Coastal’s prices.111 Later in 2012, Coastal agreed with other members of

the cartel to “coordinated price increases” and discussed additional coordinated

price increases.112 In 2013, Coastal’s then-president and one of its investors asked

Keith Woods to “give up” and become a shareholder of Coastal or to sell Premier

to Coastal.113 In October 2013, Coastal and the Argos Defendants issued price

increase letters (that presumably reflected coordinated pricing, although the

Complaint does not specifically allege this).114 The Argos Defendants, along with

Coastal, the Thomas Defendants, and others, supposedly “combined and

conspired to restrain trade” in violation of Section 1 of the Sherman Act.115

        The Complaint sufficiently alleges that Coastal and the Thomas Defendants

were part of the Ready-Mix Cartel.




110   Id. ¶ 35.g.
111   Id. ¶ 35.h.
112   Id. ¶¶ 38, 39.f.
113   Id. ¶ 35.i. (internal quotation marks omitted).
114   Id. ¶ 39.k.
115   Id. ¶ 105.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 49 of 59




                            c.     The Elite Defendants

        The Elite Defendants (Elite Concrete, LLC; Elite Concrete Holdings, LLC;

and Elite Concrete of SC, LLC) assert that the Complaint does not contain any

allegations of their purported participation in the Ready-Mix Cartel after January

22, 2016.116 The Court agrees. In fact, the Complaint asserts that by April 27, 2016,

the Elite Defendants were no longer part of the cartel.117 Before that point,

however, the Complaint sufficiently pleads that they were part of the cartel.118 The

group boycott claim against the Elite Defendants, therefore, is not subject to

dismissal.




116   ECF 98, at 3–5.
117   Id. ¶ 35.p.
118   Id. ¶ 29 (Elite Defendants joined the ready-mix cartel “starting in
      approximately 2009); ¶ 34 (Elite Defendants and Argos Defendants had a close
      relationship in 2010 because of the Melton brothers); ¶ 35.a. (in 2009, an Elite
      Concrete representative asked if Premier would not compete in Savannah
      area); ¶ 35.f. (Elite Defendants and Argos Defendants worked together
      throughout 2012 to take Premier’s largest customers); ¶ 35.g. (Elite Defendants
      and Argos Defendants exchanged price-increase letters on February 28, 2012);
      ¶ 35.p. (as of April 27, 2016, Elite Defendants no longer participated in ready-
      mix cartel); ¶ 39.i. (Elite Defendants agree to price increases); ¶ 40 (before late
      2015, representative of Elite Defendants regularly met with representative of
      Argos Defendants to “discuss cartel strategy”).
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 50 of 59




                     iv.    Summary

        The Complaint’s group boycott cause of action must be dismissed on statute

of limitations grounds. The claim is also subject to dismissal because Premier has

failed to allege that the relevant conduct was “in” interstate commerce or affected

interstate commerce. The Court rejects as a basis for dismissal the remaining

arguments raised in the Joint Motion and the individual briefs and motions filed

by the Ready-Mix Defendants.

        D.     Claim against the Cement Cartel (Count VII)

        The only cause of action Premier asserts against the Cement Defendants

(the Argos and Cemex Defendants, Giant, and Holcim) is in Count VII for

conspiracy to restrain trade (price fixing) in violation of Section 1.119

               1.    The parties’ arguments

        The Joint Motion argues that the Complaint lacks sufficient facts to make

plausible the allegation that the Cement Cartel members agreed to fix prices.120

The Joint Motion emphasizes the individual allegations against the Cement

Defendants rather than viewing the Complaint in its entirety.121 Premier responds




119   ECF 1, Count VII.
120   ECF 97, at 29–31. See also ECF 95-1, at 6–8, 15–26; ECF 143, at 15–17.
121   ECF 97, at 29–31.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 51 of 59




that it has alleged direct evidence of an agreement, as well as “plus factors” in

support of allegations about the Cement Defendants’ price-fixing conspiracy.122 In

addition to the arguments in the Joint Motion, the Cemex Defendants and Giant

make additional arguments in their separate motions to dismiss.123

                      i.     The Cemex Defendants

        The Cemex Defendants argue that the Complaint does not allege they were

part of the relevant cement market, such that there are no plausible allegations

they participated in the conspiracy.124 These Defendants also contend that the

parallel conduct described in the Complaint and lack of “plus factors” mean that

Premier’s Section § 1 claim fails.125 Premier responds that its allegations are

sufficient at the pleading stage to establish the Cemex Defendants’ participation in




122   ECF 130, at 4–6, 21–24.
      Although Premier’s opposition to the Joint Motion asserts that Coastal was
      part of the Cement Cartel, id. at 21, the Court does not read the Complaint to
      make any such allegation. See, e.g., ECF 1, ¶¶ 2, 64.
123   To the extent the separate motions filed by these Defendants raise arguments
      addressed in the Joint Motion, such arguments are discussed collectively
      herein.
124   ECF 102-1, at 12–15.
125   Id. at 20–21.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 52 of 59




the relevant market and cartel—especially given the concealed nature of most of

the Cement Defendants’ conduct.126

                        ii.   Giant

         In its separate motion to dismiss, Giant asserts that the conduct alleged in

the Complaint is “completely consistent” with independent, rather than collective,

conduct.127 Similar to the Cemex Defendants, it argues that such “conscious

parallelism” is not prohibited by the Sherman Act.128 Giant contends that Premier

has failed to plead sufficient “plus factors” to make the Complaint’s allegations

“more probative of conspiracy than of conscious parallelism.”129 Premier responds

that Giant is attempting to apply too stringent a legal standard at this stage and

that it has plausibly alleged a conspiracy and plus factors.130

                   2.   Analysis

         Reading the pleading liberally, as the Court must, the Complaint alleges

that, from 2012 through 2016, the members of the Cement Cartel “conspired to fix




126   ECF 132, at 2–6.
127   ECF 95-1, at 15. See generally id. at 15–26.
128   Id. at 16.
129   Id. at 17 (quoting Williamson Oil Co. v. Philip Morris USA, 346 F.3d 1287, 1301
      (11th Cir. 2003)).
130   See generally ECF 131, at 3–6, 9–10.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 53 of 59




prices in the cement market” and to trade “competitively sensitive information,”

and that the Argos Defendants would determine how much cement ready-mix

concrete competitors were buying, in order to help the Ready-Mix Cartel drive

those competitors out of the ready-mix market.131 The Argos Defendants and

Holcim allegedly coordinated to not supply cement to Premier.132 The Cement

Cartel members discussed and agreed to coordinated price increases, which were

sometimes announced to Premier by the ostensibly competing cement companies

on the same day.133

         In In re Delta/Airtran, the Court held that the following allegations of

antitrust violations were sufficient to survive dismissal:

                Defendants (1) engaged in collusive communications
                through earnings calls and industry conferences;
                (2) aligned their business practices following the
                collusive communications; (3) implemented business
                practices contrary to their self-interest following the
                communications; (4) offered a pretextual explanation for
                the implementation of the first-bag fee; and
                (5) undertook this concerted action to achieve higher
                revenues at the expense of higher prices for consumers.

733 F. Supp. 2d at 1361.



131   ECF 1, ¶¶ 31.b., 31.c., 48.
132   Id. ¶ 31.e.
133   Id. ¶¶ 35.e., 35.j., 48.a., 48.b., 48.c., 48.d.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 54 of 59




        At this stage, the Court believes Premier’s similar allegations are sufficient

to withstand scrutiny. “Courts have [ ] found that unlawful conspiracies may be

inferred      when      collusive   communications      among      competitors     precede

changed/responsive business practices, such as new pricing practices.” Id. at 1360

(citing, inter alia, Helicopter Support Sys., Inc. v. Hughes Helicopter, Inc., 818 F.2d 1530,

1535 (11th Cir. 1987)). See also In re Text Messaging Antitrust Litig., 630 F.3d 622,

627–28 (7th Cir. 2010) (“Parallel behavior of a sort anomalous in a competitive

market is thus a symptom of price fixing, though standing alone it is not proof of

it; and an industry structure that facilitates collusion constitutes supporting

evidence of collusion.”).

        Given (among other things) the alleged market-share distribution among

the Cement Defendants in each geographic region,134 the Complaint’s allegations

are more probative of collusion than of parallel price changes. While the Cemex

Defendants’ and Giant’s arguments concerning conscious parallelism may be

sufficient at summary judgment, reliance on Williamson Oil Co. v. Philip Morris

USA, 346 F.3d 1287 (11th Cir. 2003), at the motion to dismiss stage is misplaced. Id.

at 1300–01 (“In order to ensure that only potentially meritorious claims survive




134   See, e.g., id. ¶¶ 46, 64.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 55 of 59




summary judgment, the Supreme Court has required that inferences of a price

fixing conspiracy drawn from circumstantial evidence be reasonable. In practice,

this means that to survive a motion for summary judgment . . . a plaintiff seeking

damages for [collusive price fixing] . . . must present evidence that tends to

exclude the possibility that the alleged conspirators acted independently.”)

(cleaned up). Moreover, Giant’s arguments that it supplied cement to Premier

during the relevant period, and at lower prices than the other Cement Defendants,

would impermissibly require the Court to interpret the Complaint in the light

most favorable to Giant.135 Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274

(11th Cir. 1999).

            Although the Cemex Defendants argue that Premier concedes they do not

serve the cement markets at issue, that is an inappropriately narrow reading of the

Complaint. The pleading does allege that the Cemex Defendants had a significant

market share in Atlanta.136 The Complaint also asserts that their participation in

the Cement Cartel made the price-fixing scheme more effective.137 The cartel




135   ECF 95-1, at 22–23.
136   ECF 1, ¶ 46.
137   Id.
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 56 of 59




members coordinated and set prices collectively with each other.138 The relevant

market for cement spans coastal Georgia and coastal South Carolina, and cement

suppliers can reasonably service customers within 200 miles of their mills.139 There

is no suggestion in the Complaint that the Cemex Defendants are not part of that

market.

        Accordingly, the Court concludes that Count VII against the Cement

Defendants is not subject to dismissal other than on the statute of limitations

grounds discussed above. But, as noted in In re Delta/Airtran, “[a]lthough the Court

reaches this conclusion, it does not do so lightly. The complaint has its

weaknesses.” 733 F. Supp. 2d at 1362 (cleaned up). See also Twombly, 550 U.S. at 556

(“[O]f course, a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of those facts is improbable, and that a recovery is very

remote and unlikely.”) (cleaned up). Unlike the allegations against the Ready-Mix

Defendants, Premier’s assertions with regard to the Cement Defendants lack some

detail. For example, the Complaint does not supply any facts that suggest an

economic motive for the Cemex Defendants, Giant, and Holcim to have conspired

with the Argos Defendants in a way that only appeared to benefit the Argos


138   Id. ¶¶ 31.f., 48.b., 48.c.
139   Id. ¶¶ 59–60.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 57 of 59




Defendants. Perhaps such evidence will be flushed out through discovery, or

perhaps not. At this stage, however, the Court concludes that Premier’s well-

pleaded allegations are not subject to dismissal on this basis.

       E.     Remaining claims

              1.     Premier lacks standing to seek injunctive and declaratory
                     relief.

       In order to seek injunctive relief, an antitrust plaintiff must show that there

is a “significant threat of injury from an impending violation of the antitrust laws.”

In re Delta/Airtran, 733 F. Supp. 2d at 1367 (quoting Zenith Radio Corp. v. Hazeltine

Rsch., Inc., 395 U.S. 100, 130 (1969)). See also Wooden v. Bd. of Regents of the Univ. Sys.

of Ga., 247 F.3d 1262, 1283 (11th Cir. 2001) (“[T]o have standing to obtain forward-

looking relief, a plaintiff must show a sufficient likelihood that he will be affected

by the allegedly unlawful conduct in the future.”) (footnote omitted); Von Der

Werth, 2009 WL 10669723, at *7 (citing Wooden, 247 F.3d at 1284). Similarly,

“[d]eclaratory relief is by its nature prospective. For a plaintiff seeking prospective

relief to have standing, he must show a sufficient likelihood that he will be affected

by the allegedly unlawful conduct in the future.” McGee v. Solicitor Gen. of

Richmond Cnty., Ga., 727 F.3d 1322, 1325 (11th Cir. 2013) (cleaned up).
        Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 58 of 59




        Although the Complaint alleges that the Cement Cartel’s activities have

continued through the present,140 there is no corresponding allegation concerning

the Ready-Mix Cartel. Moreover, there is no suggestion that Premier could be

harmed in the future by either cartel since the Woods sold all of its operational

assets over two years ago.141 Accordingly, Count VIII for declaratory judgment is

DISMISSED, along with any request for injunctive relief as to Premier’s Sherman

Act claims (Counts I through VII and the ad damnum clause).

               2.      Abandoned claims

        The Joint Reply argues that, because Premier did not respond to arguments

about eight of the ten causes of action, Premier has abandoned those claims.142 The

Court agrees that Premier has abandoned its monopolization and attempted

monopolization claims against the Argos Defendants (Counts V and VI), and its

state-law claims (Counts IX and X). Premier did not present any arguments

concerning those counts in any of its responses to Defendants’ various motions to

dismiss. Coalition for the Abolition of Marijuana Prohib. v. City of Atlanta, 219 F.3d

1301, 1325–26 (11th Cir. 2000) (indicating that party can abandon issue by failing



140   ECF 1, ¶ 120.
141   Id. ¶¶ 18–19.
142   ECF 143, at 6.
      Case 1:20-cv-00307-SDG Document 159 Filed 03/31/21 Page 59 of 59




to brief and argue it before the district court; citing cases). Cf. McMaster v. United

States, 177 F.3d 936 (11th Cir. 1999) (allegations raised in complaint but not argued

to district court abandoned).

IV.   Conclusion

      This Order disposes of the following motions: the Thomas Defendants’

Motion to Dismiss [ECF 92]; Holcim’s Motion to Dismiss [ECF 94]; Giant’s Motion

to Dismiss [ECF 95]; the Joint Motion to Dismiss [ECF 97]; the Evans Defendants’

Motion to Dismiss [ECF 100]; and the Cemex Defendants’ Motion to Dismiss

[ECF 102]. All claims by Plaintiffs Keith and Joy Woods are DISMISSED. All

claims by Premier are DISMISSED; however, within 21 days after entry of this

Order, it will be permitted to file an Amended Complaint consistent with the

Court’s rulings. Defendants shall have 14 days thereafter to respond to the

Amended Complaint.

      SO ORDERED this the 31st day of March 2021.




                                                      Steven D. Grimberg
                                                United States District Court Judge
